Order unanimously affirmed, without costs. Memorandum: In the circumstances in this case Special Term properly granted defendants leave to serve their answers. No undue prejudice or hardship was shown by plaintiff except the expense incurred by reason of the necessity to compensate the physician who was to be a witness. Special Term took cognizance of this by imposing a condition that the defendants pay the doctor’s fee of $100 and also assessed other penalties incident to the scheduling of the prospective default judgment proceedings. Special Term’s discretion was properly exercised. (Appeal from part of order of Supreme Court, Livingston County—motion to serve answer.) Present—Marsh, P. J., Moule, Cardamone, Goldman and Witmer, JJ.